Case: 21-40698     Document: 00516298669         Page: 1     Date Filed: 04/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        April 28, 2022
                                  No. 21-40698                         Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jose Rodolfo Tamayo Ovando,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:21-CR-530-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Appellant Jose Rodolfo Tamayo Ovando, sentenced at the bottom of
   the guidelines to 168 months imprisonment for importation of at least a half
   kilo of methamphetamine, objects only to the district court’s imposition of
   three drug and alcohol abuse-related conditions of supervised release. We
   hold that he was sufficiently on notice of the challenged conditions to have


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40698              Document: 00516298669             Page: 2      Date Filed: 04/28/2022




                                              No. 21-40698


   objected timely in the district court, hence the district court’s reference to
   such conditions was adequate.                      The district court’s judgment is
   AFFIRMED with respect to the challenged special supervised release
   conditions and we REMAND for the limited purpose of conforming the
   written judgment with the oral pronouncement as explained below.
              The Presentence Investigation Report (PSR) listed six special
   conditions of supervised release based on Tamayo Ovando’s history of
   marihuana and alcohol use. Of most pertinence are the prohibitions against
   possessing a controlled substance without a valid prescription (special
   condition three), using or possessing alcohol (special condition five), and
   knowingly purchasing, possessing, distributing, administering, or otherwise
   using any psychoactive substances (special condition six). 1
              Though it did not expressly adopt the PSR at sentencing, the district
   court asked Tamayo Ovando whether he reviewed the PSR with his counsel.
   Tamayo Ovando responded in the affirmative. 2 The probation officer later
   asked if Tamayo Ovando would be required to attend a drug and alcohol
   treatment program. Tamayo Ovando’s counsel relatedly asked the district
   court to recommend placement in the Residential Drug Abuse Program
   (RDAP) if it did impose a treatment program. The district court stated that
   “the [PSR] provide[d] a sufficient basis for [drug and alcohol treatment] as a
   term of supervised release[,]” and ordered Tamayo Ovando to “participate
   in a drug, alcohol treatment as an outpatient.” 3 The district court also made



              1
                  The other conditions were all related to substance- and alcohol-abuse.
              2
                  Tamayo Ovando’s counsel separately confirmed that he reviewed the PSR
   himself.
              3
           During an earlier interval at the hearing, the district court separately stated that
   Tamayo Ovando was “not to commit another federal, state or local crime[,]” that he was
   “to comply with the standard conditions adopted by the Court[,]” that he was “not to




                                                     2
Case: 21-40698         Document: 00516298669              Page: 3       Date Filed: 04/28/2022




                                          No. 21-40698


   “the recommendation to the Bureau of Prisons for the RDAP Program.”
   The written judgment included all six of the special conditions listed in the
   PSR, though it did not specify outpatient substance- and alcohol-abuse
   treatment. Tamayo Ovando timely appealed, arguing that the district court
   erred by not orally pronouncing special conditions three, five, and six. He
   further seeks a limited remand so the district court can correct the written
   judgment to comply with its recommendation that he be placed in RDAP.
           The district court’s oral pronouncement of the sentence and
   conditions of supervised release controls over the subsequent written
   judgment. United States v. Diggles, 957 F.3d 551, 556-57 (5th Cir. 2020) (en
   banc) (citations omitted), cert. denied, 141 S. Ct. 825 (2020). District courts
   must pronounce any condition of supervised release that does not fall within
   the mandatory conditions enunciated in 18 U.S.C. § 3583(d). Id. at 559.
   That requirement is satisfied by notifying the defendant at sentencing what
   conditions are being imposed. Id. at 560. The court may orally state the
   conditions or specifically adopt a list of recommended supervised release
   conditions from the PSR or some other document. Id. at 560–63 & n.5
   (citations omitted). It must also ensure that the defendant had a chance to
   read and review that list with counsel and must orally adopt that list when the
   defendant is in court and can object. Id. at 560-63 & n.5 (citations omitted);
   cf. United States v. Martinez, 15 F.4th 1179, 1181 (5th Cir. 2021).
           The district court did not plainly err by imposing the challenged
   supervised release conditions. 4 The district court’s “order[] that [Tamayo




   possess a firearm, ammunition, destructive device, or any other dangerous weapon[,]” and
   that he was “to cooperate in providing a DNA sample.”
           4
            This court reviews Tamayo Ovando’s challenges for plain error because he had
   an opportunity to object to each of them at sentencing and failed to do so. See United States




                                                3
Case: 21-40698        Document: 00516298669              Page: 4       Date Filed: 04/28/2022




                                         No. 21-40698


   Ovando] participate in a drug, alcohol treatment as an outpatient[] and [its]
   recommendation . . . for the RDAP Program[]” “is best understood as ‘a
   shorthand reference to the . . . portion of the PSR’ in which the [three
   challenged] special conditions were listed.” Id. (quoting United States v.
   Lozano, 834 F. App’x 69, 75 (5th Cir. 2020) (per curiam)); see also United
   States v. Rodriguez, 838 F. App’x 119, 120 (5th Cir. 2021) (per curiam). The
   district court therefore implicitly adopted the challenged special conditions
   by reference, and no conflict exists between the oral pronouncement and the
   written judgment. 5 Any ambiguity between the former and latter is otherwise
   resolved by the PSR. See Castaneda, 2021 WL 5397601, at *2 (citations
   omitted).
           The district court otherwise recommended that Tamayo Ovando be
   placed in RDAP, while the written judgment did not. Limited remands
   pursuant to Federal Rule of Criminal Procedure 36 are appropriate to correct
   such apparent clerical errors. See United States v. Lyons, 697 F. App’x 305,
   307 (5th Cir. 2017).
           Accordingly, the district court’s judgment is AFFIRMED with
   respect to the challenged special supervised release conditions and
   REMANDED for the limited purpose of conforming the written judgment
   with the oral pronouncement of RDAP participation.




   v. Castaneda, No. 20-40290, 2021 WL 5397601, at *1 (5th Cir. Nov. 17, 2021) (per curiam)
   (citing United States v. Grogan, 977 F.3d 348, 352 (5th Cir. 2020)).
           5
             Tamayo Ovando urges a contrary determination based on United States v. De La
   Cruz, 819 F. App’x 266, (5th Cir. 2020) (per curiam), cert. denied sub nom. Cruz v. United
   States, 142 S. Ct. 122 (2021). But De La Cruz is easily distinguishable because 1) the court
   did not ask the defendant if he reviewed the PSR with his lawyer, 2) the court did not
   reference the challenged special conditions at sentencing, and 3) the government in De La
   Cruz agreed there was error but admits no such error here. See id. at 267.




                                                4